DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/26/22 have been fully considered but they are not persuasive.
On page 11 regarding drawing and specification objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully notes that those objections which were addressed are withdrawn. Those which were not addressed are maintained.
On page 11 Applicant argues amendments overcome the 112 rejections.
The Examiner respectfully agrees and withdraws 112 rejections.
On pages 12-15 regarding prior art rejections, Applicant argues Pusch fails to teach the fastening points being mounted displaceably or rotatably on the upper or lower part or on a force-transmitting interface. Applicant argues fastening points 21 and 31 are not described anywhere as being mounted displaceably or rotatably on either upper/lower parts or an interface, but they instead “remain in a stationary position relative to the upper part 2 and the lower part 3, respectively”. 
The Examiner respectfully disagrees, noting both fastening points are mounted rotatably on upper and lower parts, as is described. Parargaph [0027] states the fastening points 21, 31 of the control unit 6 secure the control unit to the upper and lower parts so the control unit can be mounted in an articulated manner on the fastening points 21, 31. Notably, the ability of the fastening point location to rotate/hinge/pivot relative to the control unit allows the pivoting between the upper and lower parts to allow bending of the knee. It isn’t clear to the Examiner what Applicant believes is missing. This rejection is maintained.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “5” and “50” are both used to refer to the “actuator”. Also, element “57” is used to represent both “piston rod” and “piston”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7, 11, 13-19, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pusch et al. (US 20110087339 A1) hereinafter known as Pusch.
Regarding claim 1 Pusch discloses an orthopedic device (abstract: orthopedic knee joint) comprising;an upper part (2),
a lower part (3) connected to the upper part by at least one joint device (Abstract) so as to be pivotable about a  joint axis (5);
at least one fastening device with which the orthopedic device is securable to a limb (20; this is stated as a “functional limitation” of the fastening device. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Pusch discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See at least [0026], which describes the connecting means allowing connection to a limb);
an actuator (6) secured to the upper part and lower part (Figures 1-8) at fastening points (21, 31), the actuator operable to pivot the upper part relative to the lower part to adjust an orientation of the lower part relative to the limb (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Pusch was considered capable of performing the cited intended use of the actuator. See also for example [0030]-[0031] the actuator 6 adjusts the distance between the upper and lower parts to change the maximum extension angle which directly relates to the angular orientation between the two parts.), 
wherein at least one of the fastening points is mounted rotatably on the upper part, lower part, or a force transmitting interface ([0027]-[0028]).
Regarding claims 2-3 Pusch discloses the device of claim 1 substantially as is claimed,
wherein Pusch further discloses either an adjustable extension stop (formed on/in the actuator, on/in a force-transmitting interface between the actuator and the upper or lower part), or on/in the joint device (clm 3)), a flexion stop, or an exchangeable/adjustable support for the limb (Abstract; adjustable extension stop. See also the description of each embodiment in Pusch relating to figures 1-8, each of which describe the adjustable extension stop being formed on/in the actuator as a force-transmitting interface (piston/cylinder) between the upper/lower parts and functions as the joint).
Regarding claim 7 Pusch discloses the device of claim 1 substantially as is claimed,
wherein Pusch further discloses at least one of the fastening points is mounted to and adjustable by a motor, on the upper part, lower part, or on a force-transmitting interface ([0030], [0027]-[0028], [0032]; the fastening points are mounted between the actuator 6 and are adjustable in their distance from one another by the actuator motor 64).
Regarding claim 11 Pusch discloses the device of claim 1 substantially as is claimed,
wherein Pusch further discloses at least one of the upper part, lower part, force-transmitting interface, or actuator is variable in length ([0030] adjustable length actuator).
Regarding claim 13 Pusch discloses the device of claim 1 substantially as is claimed,
wherein Pusch further discloses the actuator has a housing of variable length or a piston rod of variable length ([0030]).
Regarding claim 14 Pusch discloses the device of claim 1 substantially as is claimed,
wherein Pusch further discloses a sensor ([0011]) for detecting force transmitted between the upper and lower part, transmitted moment, joint angle, spatial position of the upper and lower part, or biometric signals of a user (This is stated as a “functional limitation” of the sensor (See explanation above. See also [0011])).
Regarding claim 15 Pusch discloses the device of claim 1 substantially as is claimed,
wherein Pusch further teaches the actuator is designed as a hydraulic actuator ([0028] piston/cylinder).
Regarding claim 16 Pusch discloses the device of claim 15 substantially as is claimed,
wherein Pusch further discloses the extension stop is realized by at least one of closing of a valve and blocking a hydraulic line (Figure 8). 
Regarding claim 17 Pusch discloses the device of claim 1 substantially as is claimed,
wherein Pusch further discloses the device is controllable (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Pusch was considered capable of performing the cited intended use of being “controllable”. See at least the abstract which discusses how the device can be controlled with appropriate data processing means ([0029])) and is provided with a sensor ([0011]) coupled to the controller ([0014])  which is capable of activating/deactivating an adjustment device for adjusting an extension stop that limits a maximum joint angle (this is stated as an “intended use” (see explanation above). However, also see [0014]), wherein the extension stop, in accordance with sensor data, is moved from a starting position in which the upper part is located in a position of flexion relative to the lower part, to an end position in which the upper part is located, relative to the lower part, in a position different from the starting position ([0014]).
Regarding claim 18 Pusch discloses the device of claim 17 substantially as is claimed,
wherein Pusch further discloses the controller is configured to detect the sensor data over a period of time and compare them to a threshold value ([0014]-[0015], sensor data is determined over at least a gait period), wherein an adjustment of the extension stop takes place only when the threshold value is reached over a predefined period of time ([0013] the stop is adjusted when the desired angle position is reached (e.g. a threshold)).
Regarding claim 19 Pusch discloses the device of claim 17 substantially as is claimed,
wherein Pusch further discloses the maximum joint angle is adjustable ([0008]) and 
in accordance with a measured joint angle, the extension stop is adjustable as far as the maximum joint angle ([0008], [0013]-[0014]).
Regarding claim 22 Pusch discloses the device of claim 17 substantially as is claimed,
wherein Pusch further discloses the extension stop is adjustable auto-adaptively (Abstract; on the basis of sensor data; [0032] via a drive motor 64).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pusch as is applied above in view of Oliver (US 2605474 A).
Regarding claim 4 Pusch discloses the device of claim 1 substantially as is claimed,
but is silent with regards to one of the fastening points’ distance from the joint axis being adjustable.
However, regarding claim 4 Pusch discloses their simple design of the adjustable extension stop throughout the disclosure, but references the various types of known knees which are commonly used in the prior art, including poly-centric knee joints ([0004]).
Oliver teaches wherein polycentric knee joints include connections to upper/lower parts (Figure 10) so that a fastening point (81) distance relative to a joint axis (22) is variable (Figure 10; as the hydraulic mechanism allows the knee to bend, 81 gets closer to 22). When Pusch’s adjustable actuator/extension stop invention is applied/used in light of a polycentric knee joint (as is taught by Oliver). The Combination would result in one of the fastening points’ distance to the joint axis being adjustable as the piston/cylinder length and extension stop distance is modified as is taught by Pusch. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Pusch so that it was applied to any type of knee commonly used, particularly those recited in Pusch’s background information section, which includes a polycentric knee joint, since it has been held that it is obvious to apply a known technique (e.g. adjustable extension stop) to known devices (e.g. polycentric knee joints) in the same way. It is equally obvious to “try”: choosing from a finite number of identified, predictable types of knees to utilize with the adjustable extension stop invention of Pusch. See MPEP 2143(I). 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pusch.
Regarding claim 20 Pusch discloses the device of claim 17 substantially as is claimed,
wherein Pusch further discloses the controller is configured such that when the extension stop is reached, a moment effective about the joint axis or a force effective between the upper/lower parts is measured ([0029] and [0011] sensors can measure moments or forces), and if a threshold value is exceeded, the extension stop is moved ([0013]-[0014], [0029] the sensor data (which includes moments and force [0011])) are continuously measured throughout a gait cycle and the degree of extension is influenced thereby.),
but is silent with regards to a threshold moment or force value specifically causing movement of the extension stop in a direction of its end position and if the threshold value is not reached the extension stop if moved in an opposite direction.
However, regarding claim 20 the Examiner notes that the person of ordinary skill in the art at the time the invention was filed would have been able to make the connection between the sensor data and it being used to control the extension stop to understand that Pusch is identifying the sensor data that is being used to make extension stop movement decisions. Of course, if sensor data indicates the user is in a part of the gait cycle which requires an extension limit to extend (e.g. swing (Pusch [0015])), this indicates to the person of ordinary skill that the adjustment to the extension stop should be made to ensure the user can stand or be safe in stance (e.g. full extension). While not explicitly disclosed in plain words the Examiner understands that when reading the disclosure of Pusch, the person of ordinary skill understands this link. See also [0035], and [0008] (for standing, the adjusting device is activated so the extension stop is reversed so there is a statically more secure prosthesis setup). 
Regarding claim 21 Pusch discloses the device of claim 17 substantially as is claimed,
but is silent with regards to the controller being configured to detect resistance values of the actuator during the pivoting movement and correlate the resistance values with sensor values concerning a joint angle, and either forces or moments prevailing between the upper and lower part, and if a force and moment profile deviates from a resistance profile, to perform an adjustment of the extension stop. 
However, regarding claim 21 Pusch does disclose the controller data reads sensor data which includes “flexion angle”, “inclination”, “acceleration”, and “force” ([0011]) along with “moments” ([0029]).  The controller is in contact with the sensors ([0029]) and correlates all readings together to determine information regarding the state of the prosthesis ([0011], [0029]) and based on that sensor data, the degree of extension is influenced by the adjusting device and the position of the stop/amount the stop must travel is calculated ([0029]). Since resistance is understood to be related to “forces…within the prosthesis” ([0029]), and since the controller correlates all measured values and relates them together with a joint angle and adjusting the extension stop adjustment thereupon, the Examiner understands that Pusch actually discloses the subject matter of claim 21. Alternatively, the Examiner notes that based on the reasoning of the Examiner above, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device so that the controller was able to perform as is claimed. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/06/22